Case 1:18-cv-02817-PJM Document 36-4 Filed 05/31/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Kenneth Fitch, et. al. x
Plaintiff,

 

v. Case No.

 

State of Maryland, et. al.
Defendant. *

 

_ NOTICE OF FILING OF DOCUMENT UNDER SEAL
Check one.

Fi wases A&B which is an attachment to F@intiff's Motion to Certify Class and

Memorandum in Support of Motion

 

will be electronically filed under seal within 24 hours of the filing of this Notice.

 

{title of document)
will be electronically filed under seal within 24 hours of the filing of this Notice.

I certify that at the same time I am filing this Notice, I will serve copies of the document
identified above by_ Monday, June 3, 2019 /\

May 31, 2019

Date Signature —
Deborah A. Holloway Hill (Bar No. 28384)

 

 

Printed Name and Bar Number

102 W. Pennsylvania Avenue, Suite 401,

 

Address

DAHHLaw@outlook.com

 

Email Address

(410) 428-7278

 

Telephone Number

(866) 499-6906

 

Fax Number

NoticeofFilingofDocumentUnderSeal (11/2017)
